PER CURIAM.
Taxpayers petition for review of a Tax Court decision, reported at 29 T.C. 959, which held that certain corporate distributions were taxable as ordinary income under section 117(m) of the 1939 Internal Revenue Code, 26 U.S.C.A. § 117 (m). The facts are set forth at length in the Tax Court opinion. In Glickman v. C. I. R., 2 Cir., 1958, 256 F.2d 108, 110, and Burge v. C. I. R., 4 Cir., 1958, 253 F.2d 765, the facts were sufficiently similar to the facts here so as to require that here, as in those cases, the Tax Court be affirmed.
Decision affirmed.